United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1890
                       ___________________________

                           Jerry J. Duwenhoegger, Sr.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

John R. King; Steven Hammer; Mary McComb; Greg Lindell; Richard D. Wilson;
   David Reishus; Sheryl Vezner; Jonathon Weiss; Deborah Schadegg; Jeff L.
   Amberg; Deborah A. Garbison; Scott A. Behrends; Lana K. Jensen; David S.
   Loetscher; Christopher Chute; Paul D. Hoflund; Joseph Hobson; Michael S.
Green; June E. Lind; Shannon Reimann; Christopher Seidler; John Sofie; Nicholas
Duffy; Susan M. Armstrong; Courtney Felda; Jenny M. Carufel; Leigh C. McCoy;
  Andrew Leiffort; David Crist; Joan M. Fabian; Michael F. Rogosheske; Daniel
 Kelley; John C. Hillyard; Richard S. Pung; Roger J. Baburam; Natalie Leseman;
                           Lisa Rudeen; Sean E. Kelly

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                         Submitted: November 29, 2013
                             Filed: April 10, 2014
                                 [Unpublished]
                                ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       Jerry J. Duwenhoegger, Sr., appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Green
v. Dormire, 691 F.3d 917, 921 (8th Cir. 2012), we affirm. We find no merit to the
assertions of error that Duwenhoegger identifies on appeal; and we decline to address
the new arguments, claims, and allegations that he raises, see Stone v. Harry, 364
F.3d 912, 914-15 (8th Cir. 2004), or to consider the documents he has offered on
appeal for the first time, see McCleary v. ReliaStar Life Ins. Co., 682 F.3d 1116, 1120
(8th Cir. 2012), cert. denied, 133 S. Ct. 879 (2013).2 The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
      2
       We also do not consider the numerous claims Duwenhoegger has waived on
appeal. See Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d 436, 438 n.3 (8th
Cir. 2013).

                                         -2-